            Case 3:21-mc-00028-SLH Document 1 Filed 07/21/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 U.S. EQUAL EMPLOYMENT                               )
 OPPORTUNITY COMMISSION,                             )
                                                     )
                         Petitioner,                 )
                                                     )    Case No. 3:21-MC-28
                  v.                                 )
                                                     )
 GONG YANG SONG,                                     )
                                                     )
                         Respondent.                 )
                                                     )

             APPLICATION FOR AN ORDER TO SHOW CAUSE WHY EEOC
             ADMINISTRATIVE SUBPOENA SHOULD NOT BE ENFORCED

       The U.S. Equal Employment Opportunity Commission (the “Commission” or “EEOC”)

institutes the above-styled and numbered miscellaneous action and hereby states as follows:

       1.        This is an action for enforcement of the Commission’s administrative subpoena,

pursuant to Sections 709 and 710 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-

8 and 2000e-9.

       2.        Jurisdiction is conferred upon this Court by §§ 706(f)(3) and 710 of Title VII, 42

U.S.C. §§ 2000e-5(f)(3) and 2000e-9.

       3.        The Commission is a federal government agency charged with the administration,

interpretation and enforcement of Title VII, including the investigation of charges of unlawful

employment practices, 42 U.S.C. §§ 2000e-4, 2000e-5, 2000e-6, 2000e-8, and 2000e-9.

       4.        Respondent Gong Yang Song, a natural person, resides in Clearfield County in the

Commonwealth of Pennsylvania.

       5.        The Commission’s Pittsburgh Area Office is presently conducting an investigation

of an administrative Charge of Discrimination, EEOC Charge Number 533-2020-02304 (“the



                                                 1
             Case 3:21-mc-00028-SLH Document 1 Filed 07/21/21 Page 2 of 4




Charge”), filed by Charging Party Qiaoyun Chen against her former employer, Fusion Buffet. The

Charge sets forth allegations that Fusion Buffet subjected Ms. Chen to a hostile work environment

because of her sex, race, and national origin, including but not limited to sexual assault, in violation

of Title VII.

        6.      Respondent Song is an owner of Fusion Buffet and the alleged perpetrator of the

hostile work environment.

        7.      On May 26, 2021, the Commission issued a Subpoena, Number TPI-941, pursuant

to and in accordance with the Commission’s Procedural Regulations, 29 C.F.R. § 1601.16(a). The

Commission caused the Subpoena to be served upon Respondent via certified U.S. Mail and UPS

2nd Day Air on May 27, 2021. The Subpoena requires Respondent to produce his cell phone and

the contents thereof for forensic examination and imaging as part of the Commission’s

investigation of the Charge. As discussed more fully in the attached Memorandum in Support of

this Application, the contents of Respondent Song’s cell phone are relevant evidence in the

Commission’s investigation.

        8.      Pursuant to 29 C.F.R. § 1601.16(b)(1), any person served with a Subpoena who

intends not to comply shall file a Petition to Revoke or Modify with the Commission, via the

issuing EEOC Office Director, within five (5) days after service of the Subpoena. Respondent did

not file a Petition to Revoke or Modify with EEOC’s Pittsburgh Area Office Director within five

days after receiving the subpoena.

        9.      As of the date of the filing of this Application, Respondent has failed to comply

with the Commission’s Subpoena.




                                                   2
Case 3:21-mc-00028-SLH Document 1 Filed 07/21/21 Page 3 of 4
Case 3:21-mc-00028-SLH Document 1 Filed 07/21/21 Page 4 of 4
